DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-22 and 26-34 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 15 requires a silicon-based anode material, comprising a silicon-based active material and a composite layer coated on the surface of the silicon-based active material and composed of a flexible polymer and a conductive material; the conductive material comprises flake graphite and a nano-carbon based material; wherein based on the total mass of the silicon-based active material being 100%, the flexible polymer is present in an amount of 0-10% by mass, exclusive of 0; wherein based on the total mass of the silicon-based active material being 100%, the flake graphite is present in an amount of 0-20% by mass, exclusive of 0; and wherein based on the total mass of the silicon-based active material being 100%, the nano-carbon based material is present in an amount of 0-5% by mass, exclusive of 0. This specific configuration provides higher capacity retention after 50 cycles and a lower expansion rate of electrode plate after 50 cycles when compared with a silicon-based active anode material with a generic conductive carbon material [Table 1, pages 11-14]. 
Previously applied prior art reference Zhamu discloses graphite flakes and carbon nanofibers as potential material choices [0020], but any generic material such as electron-conducting polymers, metal particles, and conductive carbon may also be used [0020]. The reference does not recognize the benefits of a combination of flake graphite and nano-carbon based material, wherein such a combination provides higher capacity retention and a lower expansion rate of electrode plate after 50 cycles. 
Prior art reference CN 105226254 discloses a nano-silicon particle graphite carbon fiber composite material [0002] that comprises a combination of flake graphite and carbon nanofibers [0052, 0028]. However, polyvinylidene fluoride binder is only provided in a general mixture not part of the composite material [0052], and the coating layer is completely carbonized so as to provide strong mechanical strength, large capacity, cycle performance, and short charge-discharge time [0035], so one of ordinary skill in the art would not incorporate a non-carbonized polymer in the surface coating of the composite material so as to arrive at the claim. 
None of the prior art references recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of a silicon-based anode material, comprising a silicon-based active material and a composite layer coated on the surface of the silicon-based active material and composed of a flexible polymer and a conductive material; the conductive material comprises flake graphite and a nano-carbon based material; wherein based on the total mass of the silicon-based active material being 100%, the flexible polymer is present in an amount of 0-10% by mass, exclusive of 0; wherein based on the total mass of the silicon-based active material being 100%, the flake graphite is present in an amount of 0-20% by mass, exclusive of 0; and wherein based on the total mass of the silicon-based active material being 100%, the nano-carbon based material is present in an amount of 0-5% by mass, exclusive of 0.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725